Response to Arguments
Applicant argues that comparing the latching device 29 and the three hollow female contacts 25 of the cited (US 20080299811) to Battista to the connector in the Application is not reasonable, and the cross-sectional area of the first opening is not larger than a multiple of the cross-sectional area of the at least one connector at the first opening, the multiple being the number of the at least one connector.
In support of this argument, the Applicant refers to [0040] and [0042] of Battista and reasons that the housing 23 of connector 22 of Battista enters cavity 12 to allow the three terminals 18 to mate with the three hollow female connector 25. Therefore, the cavity 12 of Battista is not opened in the terminal 18 and terminal 18 is not the front plate in the application, the terminal 18 does not have the technical features of the first opening in the application. The Examiner respectfully disagrees.
MPEP 2111 states that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an examiner must construe claims terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim
	The Examiner verified the rejection of dependent Claim 2 in the final office action dated 01/07/2022 and submits that in a broadest reason interpretation and consistent with the specification Battista (In Figs 1-4) teaches or suggest the limitation of dependent Claim 2 drawn to “the cross-sectional area of the first opening is not larger than a multiple of the cross-sectional area of the at least one connector at the first opening, the multiple being the number of the at least one connector”.

	Applicant further argues that Battista does not teach or suggest the limitation of Claim 1 drawn to “while the connector penetrates the first opening, the first opening makes the inside of the case communicate with outside”.
	In support of this argument, the Applicant refers to Fig 2 and [0037] of Battista and reasons that the female contacts 25 of Battista after being used to accommodate the terminal 18, then there is no first opening for connecting the inside and outside of the housing as in the application. Therefore, when housing 11 of Battista is combined with the front panel 18 of Lavoie, the interior of the housing 12 of Lavoie could not communicate with the outside of the housing 12  as the housing would be blocked by the walls of terminal 18 of Battista. The Examiner respectfully disagrees.
	Battista (In Fig 7) in a broadest reasonable interpretation and consistent with the specification clearly illustrates housing 11 having a first opening 12 and while connector 22 penetrates the first opening 12, the first opening 12 makes the inside of the case 11 communicate with outside satisfying the above-mentioned limitation of Claim 1. 
Combination of Lavoie with Battista is a proper combination as Lavoie benefit from conserving space in the connector having limited height. 
	Accordingly, the Examiner submits that, in practice, Lavoie’s front panel 18 and connectors 20-21 is modified with Battista’s housing 11 and contacts 19 to arrive at the combined apparatus teaching or suggesting the limitations of claims 1 and 2.


/ZACHARY PAPE/Primary Examiner, Art Unit 2835